Deen, Judge,
dissenting. Direct testimony of market value is in the nature of opinion evidence. Code § 38-1709. Jurors are not absolutely bound thereby "but may exercise their own knowledge and experience where there is in evidence data upon which to base the same.” Heughan v. State, 82 Ga. App. 640 (5) (61 SE2d 685). In addition to the opinion evidence here of rental value, which was largely stated by way of conclusion on the part of various witnesses, the jury had these facts before it: The structure involved was a four room and bath apartment over an *123unfloored garage in Gwinnett County. The appellant purchased the whole parcel, including this structure and a plot of ground measuring 133 by 270 feet for the sum of $500 four months before his letter demanding that Nesbit, who lived in the house, surrender possession to him. One obvious method of determining rental value is based on return of cost. It is common knowledge that any house and lot which will return the full investment in five years is a good buy. Nesbit paid $500 — the jury found its rental value was $12.50 per month, or $150 per year, without furniture or utilities. This rental is a 30% return per year on the purchaser-landlord’s investment. At a rental value of $40 per month the return is almost 100% per year on the investment. I think the jury had a right to consider these facts, and it is also in a much better position than this court to exercise its own judgment concerning the location, condition and desirability of property in the county of residence of the jurors.
I do not think this case should be reversed on opinion evidence alone any more than I think summary judgment should he granted on opinion evidence alone.
I am authorized to state that Presiding Judges Jordan and Hall concur in this dissent.